                                                                                                                                                    ,.- l ,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagel of l
                                                                                                                                                     _,) /



                                       UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                             JUDGMENT IN A CRIMINAL CASE
                                    v.                                        (For Offenses Committed On or After November l, 1987)



                             Guillermo Ortega-Rizo                            Case Number: 3:19-mj-22670

                                                                              Dana M. Grimes
                                                                              Defendant's Attome
                                                                                               r-~~~~~~~~~~                                 .....
REGISTRATION NO. 86270298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                               JUL 0 3 2019
                                                ~----------------I---+--------+---+-
 D was found guilty to count(s)
      after a plea of not guilty.                                              ~~UTHERN DISTRICT OF C/1LIFORNIA
      Accordingly, the defendant is adjudged guilty of such count(s), which invo ve

Title & Section                       Nature of Offense                                                        Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                                                                         ------------------~

 D Count(s)                                                                    dismissed on the motion of the United States.
                   ------------------
                                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                     ~TIME SERVED                        D _________ days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in


 ~
        defendant's p. ossessi.on at the. time of arr_est upon their deportatioqr..11.
                                                                                     o.r1removaL         , •.
                                                                                         ( t 1 , , I)," r 11 · \
                                                                                                                   __ \L 1 Z o J
,      ~C~UI\t r~c;ollµl}el).ds\qefen.4ant he .d~ot,1ed/removed with r~lative, '                    ~· · ·    '1 ·     charged in case
{ ' )\- 1 .J }\ j ~ 1 I? J     ' \\V\ .-~ ,:L d I?' -t ;;       f\ 1. \ Y- r I 1 (' U ' 't c '_:/"-- · ~I >j c

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, July 3, 2019
                                                                          Date of Imposition of Sentence


Received
              DUSM
                     I
                         .
                             ,
                                 p         •·
                                        ../\    _,.

                                                                          H&Lt~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      3:19-mj-22670
